PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/944,407
Filing Date: 17 Jul 2013
Appellant(s): Farhadiroushan et al.



__________________
Jeffrey S. Bergman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/19/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/24/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

A. Claims 1-2, 5-11, 13-16, 19, 20, and 22-24 are patentable over Farhadiroushan and Smith
1) The combined teachings of Farhadiroushan and Smith does not result in the claimed method and system
The Appellant’s main, basic argument is that Farhadiroushan et al is directed towards determining the position of the riser but not its shape.
The best way to establish the Examiner’s rebuttal is to explain how the Examiner is interpreting the concept of “shape” under broadest reasonable interpretation (BRI). The Examiner maintains that for subsea risers, shape and position are integrally connected, such that knowing position suggests determining shape.
Figure 18 of Farhadiroushan et al shows an exemplary figure of a subsea riser 1802. A person having ordinary skill in the art can appreciate that riser 1802 inherently has some sort of shape, even if there is not a specific label to define that shape (such as triangle, oval, or hexagon). To get a getter concept of how “shape” works for subsea 
In Smith figure 1, it is clear that the subsea riser can change to various shapes, where each shape is represented by a curved line. Smith has labeled these different curved lines with names like, “Steep wave,” “Steep S,” “Free hanging catenary,” “Lazy wave,” “Lazy S,” and “Pliant wave.” Imagine if these 6 different shapes were superimposed on each other in a Cartesian coordinate system. It is evident that the position of each point on the different curved lines would occupy a unique position in the Cartesian coordinate system. For example, the (X,Y) position of a convex part of the Steep wave will have a different (X, Y) position than a corresponding convex part of the Lazy wave, and both will have a different (X, Y) position than a corresponding convex part of the Pliant wave. Similarly, the (X, Y) position of the concave part of each curved line will also be different.
Now, imagine that in addition to knowing the coordinates of the concave and convex portions of each curved line, every coordinate of various points along each curved line was also known. In that scenario, the position of the riser, as a whole, would be known. In essence, knowing the position of the riser allows for a determination of the shape of the riser.
Farhadiroushan does teach determining the position of the riser, but contrary to the Appellant’s assertions, the acoustic optic sensors 1804 are “affixed” to the subsea riser 1802 in a known relationship, in the sense that they correspond to different parts of the riser and allow for the various positions of those parts to be known. If, for 
The Appellant next argues that “the features relating to the deployment of the fiber and the calculation of the relative positions of the sensors are inextricably linked as it is vital for the spatial relationship between the optical fiber and the riser to be known in order to accurately determine the shape of the riser, and thus detect any changes in said shape.” As a general matter, the Examiner agrees with this statement. Where the Examiner disagrees with the Appellant is that the Examiner considers the cited art, for the reasons stated above, to sufficiently disclose the inextricable link between the fiber and the sensors, such that the spatial position of the riser is known and can thus be used to accurately determine the shape of the riser, as well as any changes in shape. As discussed above, Farhadiroushan et al shows acoustic fiber optic sensors 1804 that closely track the general shape of riser 1802. Farhadiroushan also teaches that measuring the time of flight of acoustic signals received at different locations (i.e. different x,y coordinate positions) allow for determination of the position of the riser. (emphasis mine). And as established in the example above, there is an inextricable link between the spatial relationship between fiber and sensor, as well as between fiber position and fiber shape. The Appellant’s own statement appears to recognize this “inextricable link” as well as the “vital” nature of spatial relationships between position and shape.
The next section of the Appellant’s arguments give an example of how the prior art reference was able to monitor position of a riser but not necessarily the shape, due to large technical challenges. The Appellant cited an example of an optical fiber distributed acoustic sensor deployed in a straight line along a linear riser and argued that while the relative positions of the acoustic sensor positions are calculated to also be in a straight line along the riser, the riser itself may have a curved shape. The Appellant further described how if the riser then moves into a straight configuration, the optical fiber would become curved. The Appellant’s argues that such an example demonstrates that a person of ordinary skill in the art would not consider the determination of the shape of a linear riser (or any riser for that matter) to be implicit when given numerous position points along its length.
One key difference between the applicant’s example and the cited art is that figure 18 of Farhadiroushan et al clearly shows the acoustic fiber optic sensors 1804 curving along with riser 1802, rather than showing reference 1804 as being a straight line that riser 1802 curves away from. Since Farhadiroushan shows a clear shape tracking between the optical fiber made up of sensors 1804 and the riser 1802, the Appellant’s example is inapplicable. 

Next, the Appellant references figure 17 of Farhadiroushan et al and argues that figure 17 does not relate to a riser and that the fact that the fiber in figure 17 is attached to the pipe does not necessarily mean that the attachment was carried out in a meaningful way such that it is known which part of the fiber is adjacent and connected to which part of the pipe. The Appellant also argues that the idea of position monitoring does not automatically translate to shape monitoring. The Appellant further argues that, if an expert in the field of optical fiber sensors did not consider the claimed invention to be obvious, then a person of ordinary skill in the art would not skill in the art would not find it obvious to combine the cited art to arrive at the claimed invention.

difference in size of a sub-sea riser and an optical fiber means that there is much latitude available in mounting the sensing fiber on the user, which presents quite a challenge when it comes to shape determination.” (emphasis Appellant’s). The claims do not mention anything about a difference in size between a sub-sea riser and an optical fiber. The Appellant’s interpretation is not unreasonable. However, it is a more narrow interpretation than the broad claims dictate. The examiner offered a broad, reasonable interpretation above by citing an example where the Cartesian coordinate system is overlaid on the various shape examples in figure 1 of Smith. That interpretation reads on the claims as they are currently constructed.
The Examiner also respectfully disagrees with the Appellant’s argument that “if an expert in the field of optical fiber sensors did not consider the claimed invention to be obvious, then a person of ordinary skill certainly would not find it obvious …” An expert in the field may view the invention through the lens of technical expertise, rather than a claim interpretation lens. The issue here is not one concerning technical expertise. Rather, the issue is whether the cited art anticipates the broadest reasonable interpretation of the claims. The Examiner is arguing that the interpretation presented by the Appellant is not the broadest reasonable interpretation of the claims. The 
With regard to secondary reference Smith, the Appellant argues that Smith also fails to teach the claimed limitations. The Appellant argues that Smith uses bend monitor 202 and fiber bragg gratings 406 (which represents a point sensor measurement scheme), rather than the distributed acoustic sensor scheme of the claimed invention. The Appellant argues that the technical differences between the “distributed sensor” arrangement of Farhadiroushan et al and the “point sensor” arrangement of Smith et al would not lead one of ordinary skill in the art to combine the references to arrive at the claimed invention. Furthermore, the Appellant argues that the combination of Farhadiroushan and Smith would not result in the claimed invention due to their technical differences.
Here, the Appellant appears to be narrowly focused on the technical differences between the sensors of Farhadiroushan and Smith, rather than broadly viewing the principles of Smith and recognizing that although Farhadiroushan and Smith may use different sensors, they are directed to solving a similar problem. In addition, as discussed further below, Farhadiroushan explicitly discloses using point sensors, which are the type of sensors that Smith uses. Paragraph 0013 of Farhadiroushan clearly states, “The present invention can be used for distributed sensors, point sensors, or the combination of both.” (emphasis mine). Farhadiroushan may focus its attention on distributed sensors, but it also allows for the use of point sensors. Therefore, the Appellant’s arguments that the technical differences between 
Furthermore, from a conceptual standpoint, Smith aids in the Cartesian coordinate example given by the Examiner above. Smith explicitly teaches different shapes for a riser, and even labels the different shapes. However, even though the Examiner maintains that it is possible to know shape simply by position, knowing curvature bend enhances shape determination even more, as it adds an additional variable of knowledge about the curve; and this is what Smith teaches. The benefit of knowing the curvature bend of the different line segments is a principle that is not lessened based on what kind of sensor is used to measure the bend. Smith was also applied because it explicitly showed certain elements that may or may not have been present in Farhadiroushan but which Farhadiroushan was silent about. And as stated above, incorporation of Smith is appropriate because Smith teaches using point sensors, and Farhadiroushan explicitly also teaches using point sensors, though it does not go into detail about it. Smith provides the missing details for when point sensors are used.
Again, the Appellant appears to be reading in a narrow interpretation to broad claims. The Appellant argues, “To arrive at the claimed invention, the skilled person would have to firstly conceive of arranging … Once that known spatial relationship has been established … There are therefore several steps, none of which are taught by either prior art document …” Here, the “several steps” argued by the Appellant do not 

2) A person skilled in the art would not combine the teachings of Smith with the relevant embodiments of Farhadiroushan

In this section, the Appellant continues to argue why one of ordinary skill in the art would not combine the teachings of Smith with Farhadiroushan. The Appellant repeats the argument that FBGs are a type of point sensor and not distributed sensors. The Appellant recognizes that Farhadiroushan teaches using both point sensors and distributed sensors, but tries to downplay Farhadiroushan’s teachings by stating, “Whilst this does suggest that (some) embodiments of the Farhadiroushan could be used for multiplexed acoustic point sensors, there is no further teaching as to how this would be implemented or to which embodiments this relates …” The Appellant also argues that Farhadiroushan teaches away from the teachings of Smith. The Appellant further argues that the technical solutions of the claimed invention must be taken as a whole, and when the whole is considered, one of ordinary skill in the art would not find it obvious to combine Smith with Farhadiroushan.
As stated above, both Farhadiroushan and Smith are directed to the same field of endeavor, and they solve similar problems. The differences between point sensors and distributed sensors do not negate the obviousness of incorporating the broad principles of Smith with Farhadiroushan to arrive at the broad claims. Furthermore, as discussed above and as recognized by the Appellant, Farhadiroushan explicitly teaches or the combination of both.” (emphasis mine)) accounts for any implementation specifics. Farhadiroushan may not give all the details for point sensors, but it clearly teaches them, and Smith can then be used to fill in the details. 
Farhadiroushan’s broad teachings of using both point sensors and distributed sensors is a sufficient basis for obviousness. Contrary to the Appellant’s assertion, Farhadiroushan does not teach away from the use of point sensors. There is a difference between “focusing” and “teaching away.” Even though Farhadiroushan might focus on distributed sensors, it clearly states that both can be used, either separately, or in combination (paragraph 0013). Farhadiroushan is broad in its teachings; just because it focuses on one type of application does not mean it discourages or teaches away from other applications. Therefore, the fact that Smith focuses on point sensors does not negate it from combination with Farhadiroushan. Rather, the combination is strengthened. Again, Farhadiroushan teaches the general concept of using point sensors. Smith fills in the details of how point sensors may be used.

B. Claims 3, 4, 17, and 18 are patentable over Farhadiroushan, Smith, and Radi

In this section, the Appellant focuses on Radi and argues that Radi also does not teach shape determination.
Here, the Appellant is focusing on Radi’s teachings in a vacuum. However, Radi was not applied in a vacuum. It was applied as a secondary reference to combine with modified Farhadiroushan, and what is already taught in modified Farhadiroushan must be taken into account. As shown in the Examiner’s Cartesian coordinate example above, Farhadiroushan already teaches a fiber of known length with acoustic sensors of known position. Farhadiroushan, however, happens to only show one instance of riser shape, whereas figure 1 of Smith shows examples of how riser shape can change. As the riser shape changes, the “relative position” of the riser changes. By incorporating Radi’s teachings of its riser asset deployment and location tracker and riser load history manager, the position of the riser of Farhadiroushan can be tracked not only at one discrete instance, but also at the various instances at which the riser shape changes. By having this data, it is obvious to determine whether a changed relative position (i.e. specific X, Y coordinate) is within an allowable distance from a previous position. Similarly, dependence on the time taken for respective signals from one or more of the acoustic sources of known position to reach the sensor is obvious because that is a key feature of how time of flight measurements work, and Farhadiroushan already teaches time of flight measurements.



Respectfully submitted,
Leonard S. Liang

/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                             
Conferees:
Arleen M. Vazquez
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        
/JENNY L WAGNER/TQAS, Technology Center 2800                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.